Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al (U.S Patent 7,381,294) (“Suzuki”) in view of J.T. Henderson et al (U.S Patent 3,382,140) (“Henderson”).
Regarding Claim 1, Suzuki discloses a process for preparing a cellulosic pulp for use as an internal curing agent for a hydraulic cement-based composite material (Abstract), the process comprising: selecting a degree of refining of the cellulosic pulp to cause sufficient fibrillation to provide a change in water retention capacity for the cellulosic pulp while simultaneously limiting a decrease in dispersability within a mixture for forming the composite material due to excess fibrillation (Abstract; Col 2, lines 15-48; Page 3, lines 16-35; Col 10, lines 25-46).
fails to expressly disclose controlling refining of the cellulosic pulp using the selected degree of refinement to produce the cellulosic pulp internal curing agent.

Henderson teaches the methods above of controlling refining of the cellulosic pulp using the selected degree of refinement to produce the cellulosic pulp internal curing agent (Abstract; Col 1, lines 37-56; Col 2, lines 36-70; Col 4, lines 43-61) for the purpose of causing fibrillation by inter-fiber friction along the surfaces of the pulp fibers in order to refine the cellulosic pulps as internal curing agents (Abstract; Col 1, lines 14-23; Col 3, lines 61-73).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Suzuki to include methods of controlling refining of the cellulosic pulp using the selected degree of refinement, as taught by Henderson, because doing so would help create fibrillation by inter-fiber friction in order to refine the cellulosic pulp as internal curing agents.

Regarding Claim 2, Henderson teaches the process of claim 1 wherein controlling refining the cellulosic pulp comprises subjecting the cellulosic pulp to a controlled mechanical refining process (Abstract; Col 1, lines 37-56; Col 2, lines 36-70; Col 4, lines 43-61).

Regarding Claim 3, Henderson teaches the process of claim 2 wherein subjecting the cellulosic pulp to a mechanical refining process comprises processing the cellulosic pulp using one of: a disk refiner; a conical refiner; a Hollander beater; a homogenizer; and a Valley beater (Abstract; Col 1, lines 37-56; Col 2, lines 36-70; Col 4, lines 43-61; Col 8, lines 16-63).



Regarding Claim 5, Suzuki discloses the process of claim 4 wherein the degree of refining is characterized in terms of an energy delivered during refining of the cellulosic pulp (Abstract; Col 2, lines 15-48; Page 3, lines 16-35; Col 10, lines 25-46).

Regarding Claim 6, Suzuki discloses the process of claim 4 wherein the assessed characteristics comprise at least one of: rheology of the mixture including the internal curing agent; autogenous deformation of the composite material during curing; porosity of the composite material when cured; uniformity of dispersion of the refined pulp within the mixture; uniformity of dispersion of the refined pulp within the composite material when cured; and a compressive strength of the composite material when cured (Abstract; Col 2, lines 15-48; Page 3, lines 16-35; Col 10, lines 25-46; Col 12, Table 2).

Regarding Claim 7, Suzuki discloses the process of claim 1 wherein selecting the degree of refining comprises selecting the degree of refining to cause sufficient fibrillation to provide an increased water retention capacity of the cellulosic pulp (Abstract; Col 1, lines 37-56; Col 2, lines 36-70; Col 4, lines 43-61).



Regarding Claim 9, Suzuki discloses an internal curing agent for use in a hydraulic cement-based composite material, the internal curing agent comprising: a cellulosic pulp refined to a degree of refining selected to cause sufficient fibrillation to provide a change in water retention capacity for the cellulosic pulp while simultaneously limiting a decrease in dispersability within a mixture for forming the composite material due to excess fibrillation (Abstract; Col 2, lines 15-48; Page 3, lines 16-35; Col 10, lines 25-46).

Regarding Claim 10, Suzuki discloses the internal curing agent of claim 9 packaged for use in a water saturated surface dry condition (Abstract; Col 2, lines 15-48; Page 3, lines 16-35).

Regarding Claim 11, Suzuki discloses a cement-based mixture for a hydraulic cement-based composite material comprising: a hydraulic cement-based portion; a water portion; and an internal curing agent portion comprising a cellulosic pulp refined to a degree of Page 3 of 5 Preliminary Amendment Attorney Docket: 85766893 (0084520-31)refining selected to cause sufficient fibrillation to provide a change in water retention capacity for the cellulosic pulp while simultaneously limiting a decrease in dispersability within a mixture for forming the composite due to excess fibrillation (Abstract; Col 2, lines 15-48; Page 3, lines 16-35; Col 10, lines 25-46).



Regarding Claim 13, Suzuki discloses an internal curing agent for use in a hydraulic cement-based composite material made in accordance with the process of claim 2 (Abstract; Col 2, lines 15-48; Page 3, lines 16-35; Col 10, lines 25-46).

Regarding Claim 14, Suzuki discloses an internal curing agent for use in a hydraulic cement-based composite material made in accordance with the process of claim 3 (Abstract; Col 2, lines 15-48; Page 3, lines 16-35; Col 10, lines 25-46).

Regarding Claim 15, Suzuki discloses an internal curing agent for use in a hydraulic cement-based composite material made in accordance with the process of claim 4 (Abstract; Col 2, lines 15-48; Page 3, lines 16-35).

Regarding Claim 16, Suzuki discloses an internal curing agent for use in a hydraulic cement-based composite material made in accordance with the process of claim 5 (Abstract; Col 2, lines 15-48; Page 3, lines 16-35; Col 10, lines 25-46).

Regarding Claim 17, Suzuki discloses an internal curing agent for use in a hydraulic cement-based composite material made in accordance with the process of claim 6 (Abstract; Col 2, lines 15-48; Page 3, lines 16-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Kurtis (U.S Pub 2007/0246857) – discloses methods for internally curing cement-based materials using wood-driven materials.  The methods include casting a mixture of the cement-based with water and an internal curing agent (Abstract; Page 3, paragraphs [0029] and [0032]-[0033]).
	Yu (U.S Pub 2017/0197880) – discloses methods of utilizing low-water plastic compositions comprising hydraulic cement and water in order to help improve flowability and the uniform mixtures of the cement compositions downhole (Abstract; paragraphs [0041]-[0045]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        

/CRYSTAL J MILLER/Primary Examiner, Art Unit 3674